 HILL-ROM CO'351Hill-Rom Company, Inc. and Furniture & CasketWorkers Local Union No. 525, UpholsterersInternational Union of North America, AFL-CIO. Case 25-CA-16345November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn June 16, 1989, Administrative Law JudgeNancy M Sherman issued the attached decisionThe Respondent filed exceptions and a supportingbrief,' and the General Counsel filed a brief in sup-port of the administrative law judge's decisionThe National Labor Relations Board has delegat-ed its authority in this procedmg to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andrecommended Order In so doing, we note thatwhatever differences existed between the final in-spector and quality assurance technician classifica-tions resulted from technological change and thatthe job functions remained significantly unchangedAccordingly, the new work title simply stood inthe shoes of the old work title in the bargainingunit In these circumstances, the Respondent failedto carry its burden of showing sufficient dissimilar-ity to warrant the removal of the quality assurancetechnicians from the bargaining unit See NLRB vUnited Technologies Corp, 884 F 2d 1569 (2d Cir1989)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hill-RomCompany, Inc, Batesville, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Order1 The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesSteve J Robles, Esq , for the General CounselRobert K Bellamy, Esq , of Indianapolis, Indiana, for theRespondentDECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law Judge Thiscase was heard before me in Indianapolis, Indiana, onDecember 16, 1988, pursuant to a charge filed on April4, 1984, by Furniture & Casket Workers Local Union297 NLRB No 53No 525, Upholsterers International Union of NorthAmenca, AFL-CIO (the Union) and a complaint issuedon February 10, 1987, and amended on July 8, 1988 Thecomplaint as amended alleges that Respondent Hill-RomCompany, Inc. without the Union's agreement, modifiedan appropriate unit (which was covered by a then-effec-tive collective-bargaining agreement) by unilaterally re-moving the classification of "technician", withdrew rec-ognition from the Union as the representative of thatclassification, and refused to apply the terms of thatagreement to the employees in that classification, all inviolation of Section 8(a)(5) and (1) of the National LaborRelations Act (the Act)On the entire record, including the demeanor of thewitnesses, and after due consideration of the briefs filedby counsel for the General Counsel (the General Coun-sel) and Respondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is an Indiana corporation which maintainsits principal office and place of business in Batesville, In-diana, where Respondent manufactures, sells, and distrib-utes beds, furniture, and architectural products for thehealth care industry In each of the calendar years 1983through 1987, Respondent purchased and received atthat facility products, goods, and materials valued inexcess of $50,000 directly from points outside Indiana,and sold and shipped, from that facility, products, goods,and matenals valued in excess of $50,000 directly topoints outside Indiana I find that, as Respondent admits,Respondent is engaged in commerce within the meaningof the Act, and that assertion of jurisdiction over its op-erations will effectuate the policies of the ActThe Union is a labor organization within the meaningof the ActH THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundIn 1947, the Union was certified as the exclusive bar-gaining representative of the following unit, which hasadmittedly been appropriate at all relevant timesAll production and maintenance employees atRespondent's Batesville, Indiana facilities, BUT EX-CLUDING all office clerical employees, all sales-men, all truck drivers, all garage mechanics, allwatchmen, all engineers, all firemen, all carpenters,all painters, all research department employees, andall supervisory employees 1Thereafter and at least until the December 1988 hear-ing, Respondent and the Union were parties to a series ofcollective-bargaining agreements, including an agreementeffective between May 27, 1983, and June 1, 1986 All of'See Batesville Casket Co, 283 NLRB 795 (1987) Employees of Bates-ville Corporation, a sister of Respondent; were included in the certifica-tion and in subsequent collective-bargaining agreements, but are not in-volved in the Instant case 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese agreements included the following recognitionclauseThe Company recognizes the Union as the sole andexclusive representative for the purpose of collec-tive bargaining, in respect to rates of pay, wages,hours of work, and other working conditions, forall its production and maintenance employees,except for office and clerical employees, salesmen,truck drivers, garage mechanics, watchmen, engi-neers, firemen, carpenters, painters, research depart-ment employees, and all supervisory employeesNone of these agreements included a listing of what jobdescriptions or job titles were covered by the contractIn 1961, Respondent established its first hospital-bedmanufacturing assembly line At this time, Respondentcreated a new job classification entitled "final inspector"Employees in this job classification were required to ex-amine and test each bed prior to shipment to the endcustomer Initially, and until late 1976, the final inspec-tors reported to "engineering," and were not part of thebargaining unit In late 1976, Respondent created a qual-ity assurance department, decided that the final inspec-tors should be part of this department, and unilaterallydecided to put the final inspector duties into the bargain-ing unit because these positions had been transferredfrom the engineering area to the manufacturing area TheUnion did not ask Respondent to include the final inspec-tion duties in the bargaining unit, nor did the Unionobject to this decision No change in the final inspectorduties had occurred to support this inclusionOn December 1, 1976, Respondent changed the namebut not the duties of the final inspector classification, andredesignated it as inspector 3 Respondent also createdan inspector 2 position which would perform inspectionsof work in process and receiving, but not final inspec-tions This type of inspection position had not existedbefore, and Respondent unilaterally determined to placeit in the bargaining unit, where it has been ever since In1979, Respondent created an inspector 4 position, whichdesignated those inspector 3s who work in Respondent'sarchitectural area rather than in Respondent's bed manu-facturing area 2 The final inspector work, and inspectors3 and 4, remained in the bargaining unit through April 1,1984 During this period of time, the final inspectors'duties did not significantly change Hereafter in this deci-sion, inspectors 3 and 4 are sometimes referred to collec-tively as final inspectors, and the work of both inspectors3 and inspectors 4 is sometimes referred to as final in-spectionB Events Leading to the Creation of the JobClassification of Quality Assurance TechnicianBy letter dated December 30, 1983, to employeeElmer Sawyer, the Union's president, David J Sunder-man, who is Respondent's senior vice president of oper-2 In the early 1980s, Respondent added two inspector 3 positions toperform nonfinal side guard assembly Inspections These positions wereeliminated in 1986, and such separate nonfinal inspection is no longer per-formed When still being performed, this work was done by employees inthe bargaining unitations, stated that Respondent was "considering certainsignificant changes in its quality assurance program As arepresentative of [Respondent's] production and mainte-nance employees, we would like to arrange a meetingwith you at your earliest convenience to discuss theseplans" Such a meeting was held on February 20, 1984,between Sawyer, Sunderman, Don Cummings (theUnion's vice president, and inferentially an employee),Gerald Moeller (Respondent's director of human re-sources), and Jerry Mike Perdue (Respondent's directorof reliability and quality assurance) Management gavethe union representatives a handout, and reviewed itwith them, which stated that Respondent was proposingto create the job classification of "quality assurance testtechnician" (QAT) The handout stated, inter aim, thatestablishment of this new job classification would affectthe 11 unit employees presently in the inspector 3 classi-fication and the 3 unit employees presently in the inspec-tor 4 classification, and that employees with the newQAT classification would not be in the bargaining unitIn addition, the handout stated that all of the 14 employ-ees currently classified as inspectors 3 and 4 would be of-fered the opportunity to try the QAT jobs, and that for aperiod of 9 months individuals who accepted such jobsbut did not want to stay on them or failed at them wouldbe placed back into the bargaining unit Although statingthat Respondent's position was "well laid out," UnionPresident Sawyer asked what would happen to such em-ployees if they failed at or wanted to leave the QAT jobafter a year and a half Moeller said that Respondentwould do everything it could do at the time to put themback into the unit, and that he would also consider ex-tending the 9-month period specified in the handoutA second meeting, on March 5, was attended by thesame individuals, and also Union Business Agent EarlGraves After Graves had been given a copy of the Feb-ruary 20 handout, Sunderland stated that Respondentwanted to establish the QAT job because the compara-tively limited number of prospective buyers of Respond-ent's products rendered Respondent's sales volume par-ticularly vulnerable to quality-control problems, becauseRespondent was experiencing significant competitionfrom its pnmary competitor, because Respondent hadbeen experiencing quality-control problems, and becausethe technology of Respondent's products was gettingmore sophisticated Respondent stated that the new QATposition would have five functions, that one of these wasthe inspection duties currently being done in the bargain-ing unit, and that the other four involved working in theQAT test engineering area, and supervising or analyzingfield returns, field repairs, and field audits 3 During thisor one of the other two meetings on the subject, theUnion stated that it had no objections to Respondent'schanging the inspectors' job duties to whatever was nec-essary to meet its needs, and that Respondent wouldmerely have to reevaluate the job, and put it in theproper grade, within the context of the contract Also3 The statements described in the two sentences in the text immediatelypreceding this footnote were also made, at least to some extent, duringthe February 20 meeting Respondent's perceived need for quality im-provement is also summarized in the handout HILL-ROM CO353during one of these meetings, Quality Assurance Direc-tor Perdue said that Respondent "could hire two techni-cians with the skills and the training and leave theinspector like they was, and do the additional duties, butrather than do that [Respondent would] rather split it upamong the inspector 3's and 4's" At the March 5 meet-ing, Respondent said that it would extend to 18 monthsthe period (originally 9 months) within which individualswho "left the unit" but thereafter did not want to stayon or failed at the QAT job would be placed back intojobs which were admittedly in the bargaining unit Also,in response to Sawyer's concern (expressed to Moellerbetween the first and second meetings) about the loss ofopportunities for bargaining unit people because the jobswhich would be leaving the unit were the higher payingjobs, Respondent said that in order to enable bargainingUnit employees to prepare for thee and other jobs on thetechnician ladder (a term explained below), Respondentwould expand to any business or technical associatedegree program a current tuition-refund program forbargaining unit employees who took certain entry-levelcourses At the end of that meeting, Respondent askedthe Union to "think about," and then give a response to,what Moeller described as Respondent's proposal "totake the people out of the unit, and to put them•not totake the people out of the unit, but to take the work andadd it to other duties outside the unit"On March 9, 1984, Union President Sawyer told Dar-lene Hirt, Respondent's human resources administrator,that if Respondent "moved [final inspectors] out of thebargaining unit, we would fight it" Hirt asked whySawyer replied that his "people" would not agree to itbecause "it was taking 12 higher paying jobs out of thebargaining unit, which would be depriving the people inthe bargaining unit They would never have a chance tobid on them "4At the third and last meeting as to this matter, onMarch 14, 1984, Business Agent Graves told Respondentthat he had spoken to counsel about Respondent's pro-posal, and that the union representatives felt they could,not support the change because if they did and an em-ployee filed a charge against the Union, the charge couldlead to problems with the NLRB (see infra fn 23) In re-sponse to the Union's expressed concern (during theMarch 9 meeting) about Respondent's original proposalthat bargaining unit inspectors' job would be given toQAT employees who wanted to return and would not beposted for bid by unit employees, Respondent stated thatit would post such jobs and allow such QAT employeesto reenter the bargaining unit and to use their biddingrights or their semonty to apply for positions Gravessaid that he had "grave concerns about violating con-tract language to protect non-bargaining unit people,"and "felt positive" about this changeThe Union never did agree to removing the jobs underdiscussion from the bargaining unit4 The bargaining agreement included a provision that vacancies wouldbe posted, and would be given to the senior bidder in the departmentwho had completed his probationary period and had the skill, abilityand capacity to do the job' The parties stipulated that this provision waslimited to filling bargaining unit vacancies and permitted only bargainingunit employees to bid on them ..C Respondent's Action in Establishing and Filling theQuality Assurance Technician (QA T) Jobs5During employee meetings in March 1984, manage-ment advised the employees that it was going to removethe inspector 3 and inspector 4 jobs out of the bargainingunit, but that employees who accepted the QAT jobshad a choice of resigning from or remaining members ofthe Union 6 During one of these meetings, CompanyVice President Sunderman said that the jobs wouldremain the same as the ones the inspectors were alreadyperforming in the inspection booths, but the QATs,, would also do some "lab work," go to hospitals to repairbeds, and do some minor computer programmingBy letter to Union President Sawyer dated March 19,1984, Sunderman, Perdue, and Moeller stated that Re-spondent had "decided to implement our proposal topromote the Quality Assurance Inspector III and IV tosalaried non-exempt [i e, covered by the Fair LaborStandards Act, 29 U S C, Ch 8] status in our technicianladder," a term discussed infra Moeller testified that Re-spondent decided that QAT should be a nonbargamingunit position instead of a bargaining unit position be-causethe added duties, which was approximately 25percent of the new position, were duties that weretraditionally done by non-bargaining unit employ-ees They were also more technical, and fit ourtechnician career ladderapproximately nght inthe middle of the ladder as far as growth in theladder And it was important to our company toutilize effectively the technical know-how of ourpeople And therefore, we wanted this knowledgein that career ladder where it could be nurtured andgrow over the yearsThe other significant fact is that the 75 percentthat was currently in the unit was never certified inthe unit by NLRB the 75 percent was a jobthat had been out of the bargaining unit from 1961up until the time we put it in the bargaining unit in1976 We unilaterally put it in the unit We feltfor those three reasons, that it was more appropriateout of the unit than in the unitThe "technician ladder," which was set up about April1983, consists of about 55 nonunit employees who arelisted in accordance with their respective salary-gradelevels All of them receive similar benefits, which insome respects differ from the benefits received by bar-gaining unit employees Perdue testified that Respondenthad developed the "technician ladder" to "give our em-ployees the opportunity to Improve themselves relativeto their technological knowledge, and through such tobe able to move upwards in the ladder in order to im-5 The job classification of quality assurance technician (QAT) is heldby some personnel who perform no final inspection work (see, e g, infrafn 15) Unless otherwise stated, all references herein to "quality assur-ance technician" or QAT refer to employees whose duties Includefinal-inspection work6 Cf Bel-Au Mart, 203 NLRB 339, 341 (1973), enfd 497 F 2d 322 (4thCir 1974) The 1983-1986 bargaining agreement does not require unionmembership of anyone as a condition of employment 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprove not only their job duties but their economicalincome" Some bargaining unit employees have movedonto the "technician ladder" by transferring into nonunitjobs Except for the Inspectors 3 and 4, the Union hasnever claimed that any employees on the "technicianladder" should be in the bargaining unit When a vacan-cy exists in a job on the "technician ladder," the job isposted and any of Respondent's employees, whether ornot they are in the bargaining unit, can sign the postingfor consideration to be placed on that job Perdue testi-fied that although it would be unusual for a bargainingunit employee to have the qualifications for a positionhigh on the "technician ladder," an applicant for such ajob would stand on his own merits whether he was abargaining unit employee or someone already on the"technician ladder" just below the vacant position, andthat Respondent would not assume that probably thelatter applicant had the qualifications and the bargainingunit employee did not However, Respondent's March19,1984 letter to Union President Sawyer announcingRespondent's decision to "promote the Quality Assur-ance Inspector III and IV to salaried non-exempt statusin our technician ladder," which letter was signed byboth Perdue and Moeller, stated, inter aim, "While wemust first look for replacements and additions to thetechnician ladder from within the technician ladder ourobvious next place to look for people to fill these Q Apositions is from those employees left in the Q A depart-ment in the bargaining unit"Respondent had at all times adhered to its proposal, inthe handout which it first gave the Union on February20,1984, that all employees currently classified as inspec-tors 3 and 4 would be offered the opportunity to try theQAT job Of the approximately 14 employees so classi-fied, about 12 applied for the QAT job, and 2 or 3 didnot The final inspectors who did not want to becomeQATs were given an opportunity to bid on posted openjobs in the quality assurance department in at least sub-stantial accordance with the bargaining agreement 7These employees remained in the bargaining unit, at leastone of them (Konkle) as an inspector 1, the probativeevidence fails to show how their new wage scale com-pared with their wage scale as final inspectors (see infrafn 24)All 12 of the final inspectors who applied for the QATjob were accepted effective April 4, 1984 As to the re-maining four vacancies which existed at that time, Re-spondent considered applications from incumbent em-ployees, both inside and outside the unit 8 These appli-cants were subjected to the same testing and interviewprocess which had been used in the selection of inspec-tors 3 and inspectors 4, the QATs who had occupiedsuch jobs were not given the same test again Of thethree bargaining unit employees (all from the factoryfloor) who applied for the QAT job, all were acceptedThe fourth successful applicant came from a nonunit po-7 The record suggests that this policy, which differed from Respond-ent's initially projected plan, was adopted because the Union wanted thecontractual bidding procedure to be adhered to8 The record fails to show whether anyone who did not already workfor Respondent was considered for these jobssition in design engineering The record fails to show thenumber of unsuccessful applicants, if anyAs of December 15, 1988, the day of the hearing, thebargaining agreement covered about 780 employees ofRespondent and about 525 employees of BatesvilleCasket (see supra fn 1) In April 1984, about 650 em-ployees of Respondent had been in the bargaining unitD The Arbitration ProceedingThe typewritten portion of the charge herein, whichemployee Sawyer (the Union's president) filed on theUnion's behalf on April 16, 1984, alleged in its entiretythat Respondent had violated Section 8(a)(5) in that "Onor about April 2, 1984, the above Employer removed 12bargaining unit positions from the Quality Assurance De-partment in violation of the labor agreement" By letterto the parties dated May 4, 1984, the Regional Directorstated, in partPursuant to the decisions of the National LaborRelations Board in Collyer Insulated Wire, 192NLRB 837 (1971), and United Technologies Corp,268 NLRB [557] (1984), and the public release ofthe General Counsel, I have determined that furtherproceedings on the merits of the charge should beadministratively deferred at this time since the alle-gation of the charge concerns the unilateral removalof twelve positions from the bargaining unit in vio-lation of the collective bargaining agreement, and isamenable to resolution through the grievance andarbitration procedure of the current collective bar-gaining agreementit is my intention to dismiss the charge in theevent the Charging Party does not promptly submitthe dispute underlying the charge to the contractarbitration procedures, or in the event the ChargingParty notifies me in writing that it does not intendto submit the dispute to arbitrationAlthough this letter stated that the Union could appealto the General Counsel the Director's administrative de-termination to defer further proceedings, no such appealwas filed On May 21, 1984, employee Sawyer filed ahandwritten gnevance which statedViolation of Art 1•Recognition and/or anyother article that may pertain to this grievanceThe Company violated this Article by unilateral[sic] removing the jobs of Inspectors 3 and 4 fromthe bargaining unitRemedyPlace all jobs back into the bargaining union [sic],reimburse the Union for all lost dues as a result ofthe unilateral move, make all employees whole forany lost pay as a result of the move includingequalization of overtime Post the jobs under ArtIX, Sect 11 of the Labor Agreement [see supra fn4] HILL-ROM CO355On July 16, 1984, Respondent issued the following re-sponse "There being no violation of the contract, griev-ance denied"On July 24, 1985, this grievance was heard by an arbi-trator who is a member of the National Academy of Ar-bitrators Respondent was represented by two attorneysand seven members of its managerial staff, the Union wasrepresented by Business Agent Graves, one employeewitness, and five employees who were union officers andstewards On October 16, 1985, following the receipt ofbriefs, the arbitrator issued an "Award" stating, "TheCompany did not violate the Contract in the manner al-leged in the Grievance" The Union never filed a courtproceeding to vacate the awardDuring the 1986 contract negotiations, the Union didnot seek any change in the contractual recognition clausewith regard to including or excluding QATs The onlychange which the Union sought in that clause was thedeletion of the word "carpenters," to which Respondentdid not agree The recognition clause in the 1986 agree-ment is substantially the same as the clause in the 1983-1986 agreement The Union has never claimed that Re-spondent's April 1984 actions were motivated by antiun-ion ammus, nor does the General Counsel so claim inthis proceeding 9E Comparison Between the QAT Job and the JobPerformed by Inspectors 3 and 4The parties stipulated that 75 percent of the QATs'worktime is spent performing work tasks similar to thoseperformed by inspectors 3 and 4 prior to April 2, 1984These duties essentially consist of the final inspectionduties regarding the bed production lines and the archi-tectural products production lines 10 Some of these bed-inspection duties require the employee to connect thebed under inspection to a computer, to enter certain datainto the computer, and to cause the computer to makecertain tests The bed-inspection duties also require theuse of such equipment as a transducer box, portable highpods, torque wrenches, a trendle reverb, switch adjust-ment gauges, ground conductance and sideguard cables,pliers, and screwdrivers The foregoing duties are per-formed in inspection booths, located in the buildingwhere final assembly takes place, which receive the bedsafter they have been manufactured by unit employees,and from which the beds are sent either to be repairedby bargaining unit employees, or to be packed by bar-gaining unit employees The architectural-products in-spection duties are performed in an area at the end of theproduction lines in a building separate from the bed-pro-duction building After inspection, such products are sent9 Nor has the Union ever claimed that Respondent did not bargain ingood faith to impasse in early 1984 The General Counsel contends thatthe action Involved here constituted a nonmandatory subject of collectivebargaining, and, when asked whether Respondent bargained to ImpasseShout the matter, the General Counsel replied, "No, I don't think thoseterms are applicable to this situation Impasse has a very specific legalconnotation, which I would not agree to in this case"10 These architectural products consist of headwall systems whichsupply, for example, medical gasses and emergency and nurse call sys-temseither to be repaired by bargaining unit employees, or tobe packed by bargaining unit employeesDuring the first few months spent by the former in-spectors 3 and 4 as QATs, they received on-the-job train-ing, and training in classroom settings, from other per-sonnel employed by Respondent A large portion consist-ed of on-the-job training, which included how to use thecurve tracer to evaluate components, how to use theproctor tester (a device to test telephones), and how touse the tnax tester 11 The formal classroom training wasdirected to AC and DC circuits, logic circuits, compo-nents, and the different functions of different componentsso the QATs would become more fully versed in theelectronic area All of the QATs who had been inspec-tors 3 and 4 were able to complete this training satisfac-torily except for one employee, whom Respondent "lost"for this reason a 1-1/2 to 2 years after he became aQATOn a date not clear in the record, but before the arbi-tration hearing on July 24, 1985, Respondent developeda "training outline" for QATs for duties other than finalinspection This outline called for classes in statisticalmethodology, in the operation of laboratory equipment("familiarization with electronic and mechanical meas-urement equipmentoperation of specific pieces oftest and measurement devicesReference materialoperation manuals for all laboratory equipment"),and in "trouble shooting technique (diagnostic and repairtechnique)" ("Failure analysis for the purpose of repairUse of technical documentation (i e, blueprints, schemat-ics, etc ) in logical problem solving, primarily directedtowards maintenance and service of Q A test equipmentReference material Q A test equipment documenta-tion, Hill-Rom production documentation depart-mental technical library (general)") In addition, the out-line called for on-the-job training in the application oftest and measurement equipment in quality assuranceaudit testing procedures, writing reports (including useof a word processor), and creating well constructed auditprocedures Also, the outline called for a combination ofon-the-job training and classes regarding repair of Re-spondent's bed, bed-related, and architectural productsThe outline stated that some of the classes would be con-ducted by lead quality assurance technician MikeSchmidt with consultation by a senior quality assuranceengineer, and that they would also provide, supervise, orguide some of the on-the-job training Perdue testifiedthat the training listed in the outline was probably ac-complished within 1 to 2 years, but that the training wasalso an ongoing process The record falls to show theamount of training given to QATs who had never beeninspectors 3 or 4The 25 percent of working time which the QATsspend in performing work not performed by the final in-spectors is devoted to coordinator duties, training, labo-ratory work, and field work The coordinator duties,which are rotated among the QATs, consist partly ofcoming in early to turn on test equipment, shutting the" A triax is a small electronic device which supplies a specific amountof voltage and current to another device•In this case, an electric motor 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDequipment down at the end of the shift, and transportingthe floppy disks and the hard copy from the printer, tothe quality assurance office Employee Don Konkle aninspector 3 between about 1982 and April 1984 crediblytestified that in that capacity he had performed the dutiesdescribed in the preceding sentence 12 In addition whenrepeated defects start coming into the final inspectionbooth, the coordinator discusses the matter with the departmental foreman and/or the production people on thefloor Konkle credibly testified that when Respondenthad particular problems on beds he had been told as aninspector 3 to go out onto the floor, find out what wasthe matter with them and see whether the problemcould be corrected 13 The coordinator duties also indude transferring people between bed inspection booths(which inspect significantly different kinds of beds) tocompensate for fluctuating production demands no contention is made that this transfer function is supervisoryin nature An employee who is a coordinator spendsmost of his time doing purely inspection workDuring the first few months spent by the former inspectors 3 and inspectors 4 as QATs, their training consumed 20 to 25 percent of their workweek which consisted of 48 to 55 hours a week As previously noted although most of this took place on the job some of ittook place in classroomsQATs are rotated into the laboratory in blocks of fourWhen a QAT is assigned to the laboratory he is subjectto being called out to do final inspection work if neededbecause of absenteeism vacations, or increased producbon levels When working in the laboratory the QATchecks electronic components sent in by the manufacturer as samples This kind of checking includes the conduct of a sample approval report or sample approvalrecord, some of this work was performed by admittedunit employees both before and after April 1984 14 Whenworking in the laboratory the QAT also reviews andtests products returned from the field and performs theroutine receiving inspection of those electronic components primarily in the area of electric motors loadbeams the scale instrument and the max Also theQAT technicians in the laboratory perform productaudits, which consist of performing, on a sample of Respondent s products as they show up in the final inspection booth tests which are too time consuming to beused on Respondent s entire production and which areintended to discover latent defects The QAT techniciansin the laboratory use these same kinds of tests to perform12 1 do not credit Perdue s testimony that Inspectors 3 had never performed such duties for demeanor reasons and because his testimony inthis respect is difficult to reconcile with other record evidence Thus although Perdue further testified that in addition to performing coordinatordunes QATs spend 25 percent of their time in the laboratory (wherethey undisputedly perform work never performed by Inspectors 3 or inspectors 4) the parties stipulated that only 25 percent of the QAT sworktime is spent performing work tasks which are not similar to thosewhich had been performed by the Inspectors 3 and the Inspectors 4 Seealso infra fn 13'3 To the extent inconsistent with Konkle s credible testimony in thisrespect I do not accept Perdue s testimony that before 1984 such taskswere performed only by the supervisor over the final Inspectors Seesupra fn 1214 This finding is based on a composite of credible parts of the testimony of Perdue and Konklea design review process for verification of reliability anddurability At least prior to April 1984 this designreview process had always been done by nonumt employees The foregomg test functions call for the use of aproctor tester for telephones computer based test equipment for the tnaxes a computerized motor tester a lowbeam tester a scale instrument tester a curve tracer, anoptocoupler a computer tester an oscilloscope and simpiffled strain gauges When problems are encounteredwith the testing equipment the QAT then performingcoordinator duties will get in touch with the QA laborstory and one of the QATs working out of the laboratorywill come down on the floor to service the equipment toget it brought back on line The most difficult chores inthe laboratory (maintenance and repair of computerizedtest equipment) are performed by two or three QATswho are degreed technicians in electronics educationThey are not among the former inspectors 3 and inspectom 4 (at a T 7 level on the technicians ladder) and areat a T 8 or T 9 levelWhile assigned to the QA laboratory a QAT spends30 to 40 percent of his time in the field making trips tothe 48 contiguous States and to Canada Most of thesetrips are for the purpose of making specific repairs of recurrmg defects in Respondent s products after they reachthe hospital In such cases before leaving to perform arepair the QAT has had his specific work task describedto him, has been trained for it and has had the opportumty to perform it in the laboratory However on occamon when the hospital has reported various problemswith the product the QAT is required to operate theproduct with all of its functions to determine what funcbons are not operating correctly and to repair them Onoccasion, when the QATs are doing repair work in thefield they will be accompanied by hospital maintenancepeople who will learn how to perform that repair operation either from the QAT s instructions or throughsimply watching and helping him If the QAT has aquestion about his work after he has reached the hospital he will talk to lead technician George Patton 13Some of the repairs (including replacement of parts) performed by QATs in the hospital are like those whichwould be performed in the plant by a repair line employee or by the QAT Because of the size and bulk of theinspection equipment which QATs use in performing inplant inspections the test equipment which QATs take tothe field is completely different While on a field trip theQAT may be required to change his hotel reservations,his airline reservations and his airline tickets and tomaintain company vehicles Upon returning from a fieldtrip the QAT is required to fill out trip reports whichoutline what he found on the product and what repairshe made and to fill out an expense report Before April1984 all of the field work had been performed by non15 Before April 1984 Patton worked in the QA laboratory servicedtest equipment supervised or inspected repair work in the warehouse inspected finished goods in the warehouse to ascertain whether they haddefects similar to those reported from the field and performed repairwork in hospitals in the field On an undisclosed date after Apnl 1984 headded to these duties the duties of lead technician and became classifiedas a QAT HILL-ROM CO357unit personnel in Respondent's customer service depart-mentThe inspectors 3 and inspectors 4 before April 1984,and the QATs thereafter, were in Respondent's qualityassurance department, headed by Perdue at all relevanttimes Before April 1984, the inspectors 3, who inspectedbeds, reported to a supervisor who, in turn, reported tothe inspection manager, directly under Perdue However,when an inspector 3 had a question about the acceptabil-ity of a product, he was free to contact either the inspec-tion manager or the quality assurance engineer Alsobefore April 1984, the inspectors 4, who inspected archi-tectural products, reported to the quality assurance engi-neer, directly under Perdue Since April 1984, the QATshave reported directly to the inspection manager whenin the bed lines, directly to the quality assurance engi-neer when inspecting architectural products, directly tothe quality assurance test engineer when in the laborato-ry, and directly to the customer service manager whenin the field The inspection manager, the quality assur-ance engineer, and the quality assurance test engineer allreport directly to Perdu; the record fails to show thecustomer service manager's immediate supervisor Bothbefore and after April 1984, inspectors 2 (admittedly bar-gaining unit employees both before and after April 1984)reported to the inspection manager With this exception,and laying the QATs to one side, after April 1984 onlynonumt employees (so far as the record shows) were su-pervised by the supervisors directly over the QATs-namely, the inspection manager, the quality assurance en-gineer, the quality assurance test engineer, and the cus-tomer service managerUnder the 1983-1986 contract, final inspectors werebeing paid at the grade 6 level As of December 1988,the current bargaining agreement set the grade 6 hourlywage at $1116 an hour, or about $446 for a 40-hourweek As of that date, the QATs were being paid be-tween $433 and $501 a week, with an average salary of$475 However, the record fails to show how manyhours a week they were then working, at either straighttime or overtime, as previously noted, during at leastpart of 1984 they had been working 48 to 55 hours aweek As of December 1988, QATs received, as com-pared to bargaining unit employees at the grade 6 level,better vacation benefits, more life insurance, higher acci-dental death and dismemberment benefits, higher sicknessand accident benefits, higher "workmen's compensation"benefits, a short-term salary continuance benefit not re-ceived by grade 6 employees, and one less holiday As ofthat date, all of Respondent's employees, including man-agement, were covered by a common pension plan and acommon health care program 1616 The record fails to show whether any of Respondent s personnelpaid all or part of the premiums for any of these benefitsF Analysis and Conclusions1 Respondent's contention that deference should begiven to the arbitrator's determination that QATsare not in the bargaining unitIn seeking dismissal of the complaint, Respondentpoints to the fact that typewritten portions of theUnion's charge merely alleged that Respondent violatedSection 8(a)(5) by removing 12 bargaining unit positionsfrom the quality assurance department in violation of thebargaining agreement, that in May 1984 the Regional Di-rector administratively deferred proceedings on themerits of the charge "at this time since the allegations ofthe charge [concern] the unilateral removal of twelve po-sitions from the bargaining unit in violation of the collec-tive bargaining agreement, and [are] amenable to resolu-tion through the grievance and arbitration procedure ofthe current collective bargaining agreement", and thatafter considering a grievance alleging that Respondenthad violated the agreement by unilaterally removing thejobs of inspectors 3 and 4 from the bargaining unit, thearbitrator denied the grievance In denying the griev-ance, the arbitrator found, without discussion, that QATswere not in the unit, and further found that Respondentdid not violate the contractual recognition clause or anyother contract clause by transferring final inspectionwork to the "new non-unit classification"The General Counsel contends that the arbitrator's de-cision should not be deferred to, on the ground, interslut, that except under limited circumstances which arenot present here, the Board does not defer to an arbitra-tor's award in a case which presents a representation, ac-cretion, or appropriate-unit issue See, e g, Paper MfrsCo, 274 NLRB 491, 494-496 (1985), enfd 786 F 2d 163,167 (3d Or 1986), and cases cited Moreover, as to themerits, the General Counsel heavily relies on cases hold-ing that the scope and composition of a bargaining unitare not mandatory subjects of collective bargaining andmay be altered only by a Board determination or by anagreement between the employer and the bargaining rep-resentative See, e g, United Technologies Corp, 292NLRB 248 (1989), Bay Shipbuilding Corp, 263 NLRB1133, 1139-1141 (1982), enfd 721 F 2d 187 (7th Cir1983)," Howard Electrical & Mechanical, 293 NLRB 472(1989), Idaho Stateman, 281 NLRB 272 (1986), enfd inmaterial part 836 F 2d 1396 (D C Cir 1988), Boise Cas-cade Corp v NLRB, 860 F 2d 471, 474-475, 478 (D CCir 1988), Facet Enterprises, Inc , 290 NLRB 152 (1988),Tarlas Meat Co, 239 NLRB 1396, 1397 (1979), Bozzuto's,Inc , 277 NLRB 977 (1985), Standard Register Co, 288NLRB 1409 (1988), see also Newspaper Printing Corp vNLRB, 625 F 2d 956, 963 (10th Or 1980), cert denied450 U S 911 (1981), and cases cited Respondent con-tends that the foregoing line of cases is irrelevant, on theground that the instant case allegedly involves neither arepresentation, accretion, or appropriate-unit issue nor analteration of the scope of the bargaining unit Rather,17 In view of United Technologies 1989 reliance on Bay Shipbuilding,Respondent errs in contending that this 1984 case was overruled sub si-lentio by Kohler Co, 273 NLRB 1580 (1985) (Kohler 1) Kohler I is dis-cussed at greater length below 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent contends all it did here was to implement,after Impasse, a bargamable proposal to transfer workoutside the bargaining unit As many be apparent even atthis point, resolution of the above-summarized deferralissue requires a substantial incursion into the ments ofthe caseAs Respondent correctly points out, the transfer ofwork outside the bargaining unit is a mandatory subjectof collective bargaining, and the employer's right toeffect such a lawfully motivated transfer after impasse isnot negated by a showing that upon such a transfer, ajob classification within the unit will have no incumbentsand, therefore, will be dormant at best See University ofChicago v NLRB, 514 F 2d 942, 949 (7th Cir 1975), Illi-nois Coil Spring Co, 268 NLRB 601 (1984), affd 765F 2d 175 (D C Cir 1985), University Health Care Center,274 NLRB 764 (1985), enfd 786 F 2d 1170 (8th Cir1986), Dahl Fish Co, 279 NLRB 1084 (1986), enfd 813F 2d 1254 (D C Or 1987), Cincinnati Enquirer, 279NLRB 1023 (1986), Oak Rubber Co, 277 NLRB 1322(1985) So long as the work has unquestionably beentransferred outside the bargaining unit (the transfer ofsuch work to an outside contractor being the clearestsuch situation but by no means the only one), the em-ployer's right to transfer such work, and thereafter torefuse recognition as to the employees newly performingit, is unaffected by the nonmandatory bargaining statusof unit scope or composition On the other hand, themandatory bargaining status of work transferred to out-side the bargaining unit is irrelevant to cases where theonly changes relied upon to support an employer's refus-al to bargain as to theA employees in a particular job clas-sification consist of a change in the title of that classifica-tion and/or the identity of the employees in that employ-er's employ who are working in that classification Be-cause, whether a job classification is included in a bar-gaining unit depends on the job's content and not on itstitle, and does not depend in any way on the identity ofthe employer's employees who are working in that clas-sification, in cases involving only such changes the workhas never in legal contemplation been transferred out ofthe unit at all See Bay Shipbuilding, supra, Facet Enter-prises, supraNo contention is (or could validly be) advanced thatthe action on which Respondent relies to support its re-fusal to bargain constituted a mere change in the title ofa job classification, the QATs duties included dutieswhich had never been performed by final inspectors Onthe other hand, neither could it be validly contended thatRespondent's refusal to bargain with respect to theQATs, most of whose duties consisted of the final-in-spection work which had been performed by bargainingunit final inspectors, was as a matter of law excused bythe QATs performance, in addition, of previously non-unit duties, regardless of their nature and the amount oftime which the QATs devote to them If Respondentwere contending that the QATs could not appropriatelybe included in the unit and the General Counsel werecontending that they could not appropriately be ex-cluded, Respondent would likely have the burden ofshowing that the QATs are sufficiently dissimilar fromthe remainder of the unit so as to warrant removalUnited Technologies, supra Application of this rule in theinstant case would likely require a finding, without anyfurther analysis, that Respondent violated Section 8(a)(5)by refusing to recognize the Union with respect to theQATs, for Respondent admits that they could have ap-propriately been included in the unit However, applica-tion of this rule to the instant situation is at least argu-ably rendered anomalous by the General Counsel's ad-mission that by agreement the QATs could appropriatelyhave been excluded Accordingly, in the instant case Iconclude that Respondent's bargaining duty turns onwhether the addition of these duties rendered the com-munity of interest between the QATs and the admittedunit employees (as shown and augmented by the 8-yearinclusion of the final inspectors) less than between theQATs and admitted nonumt employees (more specifical-ly, the technical employees) If the answer to this ques-tion is in the negative, the QATs are in the unit and nowork which they perform has ever as a matter of lawbeen transferred outside the unitIn short, Respondent's posthearmg brief merely begsthe question by such statements as, "It cannot be disput-ed that the Company assigned final inspection work tonon-unit QAT's, and nothing more" (Br 27), Director ofHuman Resources Moeller correctly characterized Re-spondent's decision that QATs should be a nonunit posi-tion as an appropriate-unit determination ("We feltthat it was more appropriate out of the unit than in theunit"), and Respondent's refusal to bargain with respectto the QATs presents a unit question as to which theBoard will defer to an arbitrator's determination underonly limited circumstances See Paper Mfrs, supra, 274NLRB at 495 No such circumstances are present here,the arbitrator found without discussion that the QATswere not in the bargaining unit and assumed throughouther opinion that the inspection work performed by themhad been transferred out of the unit 18 Contrary to Re-spondent's suggestion at the hearing, my conclusion inthis respect does not imply any error by the RegionalDirector in withholding action on the charge until afterthe processing, through the contractualgrievance/arbitration procedure, of a grievance whichtracked specific language in the charge This processcould have disposed of the dispute in a manner clearlyconsistent with Board standards•for example, a determi-nation that the contract had not been breached becausethe Union and Respondent had agreed to exclude QATsfrom the bargaining unitThe foregoing discussion has been based on, inter aim,the class of cases (including Bay Shipbuilding, supra, 263NLRB 1133) holding that unit scope and composition arenot mandatory subjects of collective bargaining As pre-viously noted, Respondent's contention that the Boardoverruled Bay Shipbuilding in Kohler I, supra, 273 NLRB1580 (1985), is disposed of by United Technologies, supra,292 NLRB 248 (1989) Moreover, Respondent's conten-" Indeed, the third paragraph of her 18-paragraph decision states, inthe second paragraph under the heading "Background,' "The Issue inthis case involves the elimination of 12 bargaining unit positions in April1984 when final inspection duties performed by unit employees weredovetailed Into a new (nonumt) job of Q A Test Technician" HILL-ROM CO359tion that Kohler I overruled the legal proposition forwhich Bay Shipbuilding stands is disposed of by the casescited supra which were decided after Kohler I It is truethat 18 days after issuing United Technologies, the Boardissued Kohler Cc, 292 NLRB 716 (1989) (Kohler II) 19Like Kohler I, Kohler II found in relevant part that theemployer violated Section 8(a)(5) by "unilaterally remov-ing the position of maintenance stores stock control clerkfrom the bargaining unit," and in relevant part orderedthe employer to cease and desist from "altering the com-position of the bargaining unit by reclassifying a positionto remove it from the bargaining unit while the Incum-bent continues to do bargaining unit work, without firstnegotiating with the Union" I see nothing on the face ofKohler II which renders it distinguishable from UnitedTechnologies, Bay Shipbuilding, and the cases on whichthey rely However, nothing in the two Kohler decisionssuggests that any party questioned, before either the ad-ministrative law judges or the Board, the mandatory bar-gaining status of the reclassification action taken by theemployer 29 Moreover, the principle that proposals forchanges in the scope of the unit concern subjects aboutwhich the parties are not required to bargain, and cannotbe lawfully implemented without the consent of bothparties, was reiterated by the Board about 2 months afterit issued Kohler II Howard Electrical, supra, 293 NLRB472 Accordingly, I shall apply that principle withoutregard to whether it is reconcilable with Kohler I orKohler II2 Whether the QATs are in the bargaining unitAs to whether the QATs are in the bargaining unit, Ifind that notwithstanding the QAT duties which werenever performed by final inspectors, the QATs have agreater community of interest with the admitted unit em-ployees than with admitted nonunit employees The par-ties stipulated that the QATs spend 75 percent of theirtime performing the same work which had been per-formed by the final inspectors, and employee Konkle'scredited testimony shows that the proportion was rathermore than that The QATs perform this work in the19 Because It Issued on the date the postheanng briefs were due, KohlerII could not be cited therein Neither do such briefs cite United Technol-ogies, issued 18 days before their due date20 In Kohler I, the Board 'particularly" relied on "Respondent s admis-sion that it redefined the stock clerk job description for the purpose ofremoving that position from the bargaining unit such action is not aright granted the Respondent by the contractual management-rightsclause" The administrative law judge relied (273 NLRB at 1583), uponFry Foods, 241 NLRB 76, 88 (1979), enfd 609 F 2d 267 (6th Or 1979),which Involved the unilateral promotion of bargaining unit employees tosupervisory positions where they continued to perform unit work•em-ployer conduct which unquestionably transferred work out of the bar-gaining unit The administrative law judge's decision in Kohler II, whichas to this matter was adopted by the Board without comment, states (at717)Although the Respondent in the Instant case sought to Introduceevidence that its action in reclassifying the position was justified bythe fact that the duties of the position had changed to such an extentthat it was more properly an administrative than a union-eligible job,this evidence was essentially the same as It had presented in Kohler IIn that case it was found that the reclassification was "a unilateralchange with no discernible economic foundation and that 'the onlycause for the change must have been to remove the position fromunion protection"same locations, and using the same equipment, as did thefinal inspectors The final inspection of architecturalproducts continues to be performed at a station at theend of the architectural products final-assembly line,which continues to be manned by admitted unit employ-ees The bed inspection continues to be performed inbooths which are located on the same respective floorsas the final-assembly lines for the respective models ofbeds, which continue to be assembled by admitted unitemployees The products continue to be handled by ad-mitted unit employees both immediately before and im-mediately after the inspection process The inspectionwork of the QATs who inspect architectural products isdirectly supervised by the quality assurance engineer,who also directly supervised the inspectors 4 The in-spection work of the QATs who inspect beds, who as toinspection work are not interchanged with the QATswho inspect architectural products, is directly supervisedby the inspection manager, who at all times has been di-rectly over inspectors 2 (admittedly in the unit) and towhom the inspector 3's immediate supervisor had direct-ly reported 21 Further, the coordinator duties performedby the QATs require discussion with unit employeesMoreover, QATs are in the same department (the qualityassurance department) as the final inspectors had been,which still includes admitted unit employees (inspectors2) and is still headed by the quality assurance director,who is still directly over the quality assurance engineerand the inspection manager In addition, between 1976and April 1984, final inspectors were eligible to bid onother jobs in the bargaining unit Further, for at least the11 months immediately proceeding the establishment ofQATs, the bargaining agreement required vacancies infinal inspectors' jobs to be filled by qualified bidders whowere members of the bargaining unit, and permitted finalinspectors (but not nonumt employees) to bid into otherunit jobs Also, Respondent accepted as QATs all thefinal inspectors who wanted such jobs, omitting as un-necessary the qualifying test administered to all other ap-plicants, and accepted for such jobs all three of the otherbargaining unit applicants Finally, the final inspectorshad been included in the unit for 8 years before all but 2of them became 12 of the first 16 QATsI conclude that taken as a whole these circumstancesshow that the QATs have a greater community of inter-est with the unit employees than with the nonunit techni-cians Thus, the QATs spend less than 25 percent of theirtime performing duties which were not performed byfinal inspectors, some of the tests and repairs which theymake during this period are the same as or similar to,and/or require use of the same tools and testing devices,as those called for in final-inspection work, it is onlyduring this period that they have more contact than didfinal inspectors with admittedly nonumt employees andwork directly under supervisors who otherwise superviseonly admittedly nonunit employees, and during thisperiod they are subject to being called out to do final-inspection work when the need arises In finding that21 The inspectors 3, who had inspected beds, had been immediately su-pervised by a supervisor who reported to the inspection manager Withthe creation of the QATs, this former supervisory position was abolished 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQATs' community of interest with admitted unit employ-ees outweighs their community of interest with admittednonumt employees, I give little weight to the circum-stance that Respondent put QATs on the "technicians'ladder" but had not done so with respect to final inspec-tors, Perdue testified, in effect, that as to vacancies onthis ladder, Respondent gives equal consideration to ap-plicants who are already on that ladder and applicantswho are not Nor do I give weight to the differences(mostly in favor of the QATs) between their wages andbenefits and those of the final inspectors, such differencesare due solely to Respondent's decision to regard QATsas excluded from the unitIn finding that the QATs are included in the certifiedunit, I do not accept the General Counsel's contentionthat the QATs constitute an accretion to the unit, such acontention is difficult to square with his admission thatby agreement, they could appropriately have been ex-cluded from the unit See Super Value Stores, 283 NLRB134 (1987) Neither do I rely on the class of cases (al-though I cited them in a sua sponte postheanng letter tocounsel) regarding dual-function employees (see, e g,Berea Publishing Go, 140 NLRB 516 (1963)), after March1984, no final-inspection work was being performed byadmitted unit employeesFor the foregoing reasons, I find that Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilaterally,and without the Union's consent, removing the QATclassification from the bargaining unit and withdrawingrecognition from the Union as the representative of thatclassification Since Respondent sought to achieve thisresult largely by refusing to apply the bargaining agree-ment to the QATs, I reject Respondent's contention thatsuch a finding is barred by Section 10(b) of the Act be-cause the charge merely alleged that Respondent had un-lawfully removed bargaining unit positions from thequality assurance department in violation of the bargain-ing agreement, and that "By the above and other Acts,[Respondent] has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act" See NLRB v Complas Industries,714 F 2d 729, 732-733 (7th Cir 1983), Redd-I Inc , 290NLRB 1115 (1988), Davis Electrical Constructors, 291NLRB 115 (1988).3 Respondent's contention that deference should begiven to the arbitrator's determination that QATswere not covered by the 1983-1986 agreementAlso contrary to Board precedent is Respondent's con-tention that the arbitrator's decision should be deferredto in connection with the complaint allegations that Re-spondent unlawfully refused to apply the 1983-1986 col-lective-bargaining agreement to the QATs As I read thearbitrator's decision, her determination that the QATswere not covered by the agreement was based entirelyon her determination that they were not in the bargain-ing unit•a determination of a kind to which the Boardwould not defer and which has been found erroneous onthe merits, her decision does not suggest any view that ifthey were in the unit (as I have found), the contractnonetheless did not cover them Accordingly, the rela-tionship between the nondeferrable issue of the QATsunit placement and the issue of whether they were cov-ered by the 1983-1986 contract renders the latter issueinappropriate for deferral Blue Cross ii Blue Shield ofNew Jersey, 288 NLRB 434 (1988), Burroughs CreditUnion, 280 NLRB 292 (1986), S Q I Roofing, 271 NLRB1 fn 3 (1984), Sheet Metal Workers Local 17 (GeorgeKoch Sons), 199 NLRB 166, 168 (1972), Roadway Ex-press, 274 NLRB 357, 369 (1985), Brunswick Corp, 254NLRB 1120 (1981) 224 Whether the QATs were covered by the 1983-1986 contractI agree with the General Counsel that the 1983-1986bargaining agreement covered QATs Admittedly, thecontract had covered final inspectors, whose work is ad-mittedly performed by QATs Further, the agreementcontained express provisions for its application whereRespondent established a new job classification, changedthe content of a job classification, or combined jobduties Moreover, the recognition clause tracked theUnion's certification, which in consequence of this pro-ceeding includes QATs, and there is no suggestion at allthat the parties intended to exclude from the contractany classifications which were covered by the certifica-tion, indeed, by agreeing to such an exclusion the Unionwould have imperiled its certification and might evenhave committed an unfair labor practice 23 Accordingly,I find that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to apply the terms of the 1983-1986agreement to the QATs See NLRB v Ilildisco ct B,!-disco, 465465 U S 513, 532-533 (1984), Chicago MagnesiumCastings Co v NLRB, 612 F 2d 1028, 1034 (7th Cir1980), Meyer's Cafe di Konditorei, 282 NLRB 1 (1986)CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct'2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent violated Section 8(a)(5) and (1) of theAct when, without the Union's agreement, it modified anappropriate unit by unilaterally removing the classifica-tion of quality assurance technician, when Respondentwithdrew recognition from the Union as the representa-tive of that classification, and when Respondent refusedto apply the terms of the 1983-1986 collective-bargainingagreement to quality assurance technicians4 The unfair labor practices set forth in Conclusion ofLaw 3 affect commerce within the meaning of Section2(6) and (7) of the Act22 In 259 NLRB 876 (1982), the Board found that the employer inMercury Marine violated Sec 8(a)(5) by refusing to bargain with respectto the job classification at issue in 254 NLRB 1120 Thereafter, the Sev-enth Circuit enforced the bargaining order, 703 F 2d 571 (7th Cir 1983)23 See Tom Thumb Stores, 123 NLRB 833, 834 (1959), Teamsters Local671 (Airborne Freight), 199 NLRB 994 (1972) HILL-ROM CO361THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist from such conduct, and likeor related conduct, and to take certain affirmative actionto effectuate the policies of the ActAffirmatively, Respondent will be required to recog-nize the Union as the representative of the QATs as partof the certified unit, to apply the provisions of the 1983-1986 bargaining agreement to the extent Respondent'sactions with respect to the QATs have caused it not toapply such provisions, and thereafter to continue tomaintain, to the extent affected by the inclusion of theQATs in the bargaining unit, the wages, hours, and otherterms and conditions of employment established pursuantto that agreement until such time as the parties bargainto a new agreement which covers the QATs or reach abona fide impasse in such contract negotiations Re-spondent's refusal to recognize the Union with respect toor to apply the bargaining agreement to the QATs mayhave inflicted losses on remaining members of the bar-gaining unit, for example, final inspectors who did notwant to become QATs may have been transferred tojobs which paid less than final inspectors' jobs," oneformer final inspector could not be adequately trainedfor QAT work, and the 1983-1986 contract permits onlyunit members to bid on unit jobs and contains provisionsfor seniority-based "bumping" within the unit in theevent of layoffs or abolition of jobs within the unit Ac-cordingly, Respondent will be required to make all theunit employees (including, but not limited to, the QATsand the final inspectors who refused to accept or wereunable to retain jobs as QATs) whole for any losses theymay have suffered by reason of Respondent's unlawfulaction with respect to the QATs Loss of pay due to sep-aration from employment is to be computed in themanner prescribed in the manner prescribed in F WWoolworth Co, 90 NLRB 289 (1950) All sums due underthis Order are to be paid with interest as computed inNew Horizons for the Retarded, 283 NLRB 1173 (1987) 25Nothing herein shall be construed to authorize or re-quire the withdrawal or elimination of any wage in-creases or other improved benefits or terms or conditionsof employment which may have been afforded to theQATs as compared to the wages, benefits, and terms orconditions of employment observed in the bargainingunitRespondent will also be required to post appropriatenotices24 The arbitrator found that three final inspectors declined to becomeQATs, that one of these was retiring, and that the remaining two wereeventually forced to bump into lower paying unit jobs The GeneralCounsel declined to stipulate to the arbitrator's factual findings25 All employees of Respondent are covered by a common pensionplan and a common health care plan There is no evidence that the unitemployees are covered by any other employee benefit funds CfMerryweather Optical Co, 240 NLRB 1213, 1216 (1979)Under New Horizons, Interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C Sec 6621 Interest accrued before January 1, 1987 (the effec-tive date of the amendment), shall be computed as in Florida Steel Corp,231 NLRB 651 (1977)On these findings of fact and conclusions of law andthe on entire record, I Issue the following26ORDERThe Respondent, Hill-Rom Company, Inc , Batesville,Indiana, its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Excluding quality assurance technicians who per-form final inspection from the collective-bargaining unitrepresented by Furniture & Casket Workers Local UnionNo 525, Upholsterers International Union of NorthAmerica, AFL-CIO without the agreement of Local525(b)Withdrawing recognition from Local 525 as thebargaining representative of that classification(c)Refusing to apply to that classification Respond-ent's 1983-1986 bargaining agreement with Local 525(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Recognize Local 525 as the representative of thesequality assurance technicians as part of the certified unitrepresented by Local 525, apply the 1983-1986 bargain-ing agreement with Local 525 so as to include them in itscoverage, and thereafter maintain, to the extent affectedby the inclusion of these quality assurance technicians inthe bargaining unit, the wages, hours, and other termsand conditions of employment established pursuant tothat agreement until such time as the parties bargain to anew agreement which covers these quality assurancetechnicians or reach a bona fide impasse in such contractnegotiations, but nothing in this Order shall be construedto authorize or require the withdrawal or elimination ofany wage increases or other improved benefits or termsor conditions of employment which may have been af-forded to these quality control technicians as comparedto the wages, benefits, or terms or conditions of employ-ment observed in the bargaining unit(b)Make the employees in that unit whole for anylosses they may have incurred as a result of the unlawfulexclusion of these quality assurance technicians from thebargaining unit and from the coverage of the 1983-1986agreement, in the manner prescribed in that part of thisdecision entitled "The Remedy"(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful for analyzing the amount of backpay dueunder the terms of the Order(d)Post at its facilities at Batesville, Indiana, copies ofthe attached notice marked "Appendix "27 Copies of the26 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided by Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnotice, on forms provided .by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places, including all placewhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered .byany other material(e) Notify the Regional Director in wntmg within 20days from the date of this Order what steps the Re-spondent has taken to complyal Labor Relations Board' shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT exclude the quality assurance techm-clans who perform final inspection from the collective-bargaining unit represented by Furniture & CasketWorkers Local Union,No 525, Upholsterers Internation-al Union of North America, AFL-CIO without theagreement of Local 525WE WILL NOT withdraw recognition from Local 525as the bargaining representative of these quality assur-ance techniciansWE WILL NOT refuse to apply our 1983-1986 bargain-ing agreement with Local 525 to these quality assurancetechniciansWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under the ActWE WILL recognize Local 525 as the representative ofthese quality assurance technicians as part of the certifiedunit represented by Local 525, and apply our 1983-1986bargaining agreement with Local 525 so as to includethem in its coverage WE WILL thereafter maintain, tothe extent affected by the inclusion of these quality assur-ance technicians in the bargaining unit, the wages, hours,and other terms and conditions of employment estab-lished pursuant to that agreement until such time as webargain with Local 525 to a new agreement whichcovers these quality assurance technicians or reach abona fide impasse in such contract negotiations Howev-er, the Board has not authorized or required us to with-draw or eliminate any wage increases or other improvedbenefits or terms or conditions of employment whichmay have been afforded to these quality control techni-cians as compared to the wages, benefits, or terms condi-tions of employment observed in the bargaining unitWE WILL make the employees in that unit, includingbut not limited to these quality assurance technicians,whole, with interest, for any losses they may have in-curred as a result of our unlawful exclusion of thesequality assurance technicians from the bargaining unitand from the coverage of our 1983-1986 contract withLocal 525HILL-ROM COMPANY, INC